DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 2017/0064135, hereinafter Yoshimura).

Regarding claim 1, Yoshimura teaches a terminal comprising (portable terminal 2; ¶¶ 0042-0047 Fig. 2): 
a wireless communicator (wireless communication I/F 10; ¶¶ 0043-0044 Fig. 2); and 
at least one processor that performs (CPU 5; ¶¶ 0043-0046 Fig. 2): 
acquiring wireless connection information for performing wireless connection from an information processing apparatus (portable terminal 2 sends connection request P6 to image processing device 3 P10; ¶ 0065 Fig. 5);
 performing first wireless connection with the information processing apparatus via the wireless communicator based on the acquired wireless connection information (establishing connection between portable terminal 2 and image processing device 3; ¶ 0065 Fig. 5 P8-P10);
storing the acquired wireless connection information (connection history information 23 stored in storage 7; ¶ 0043 Fig. 2); 
transmitting first job data to the information processing apparatus via the wireless communicator (sends job data; ¶ 0066 Fig. 5 P26 and ¶ 0076 Fig. 9 S30); 
automatically disconnecting the first wireless connection performed via the wireless communicator according to transmission of the first job data via the wireless communicator (sends termination request to terminate connection; ¶ 0067 Fig.5 P34 and ¶ 0076 Fig. 9 S32-S34); 

automatically performing second wireless connection via the wireless communicator using the stored wireless connection information in a case where it is determined that the predetermined condition is satisfied (establish wireless communication with connection history information 23 when connection request is sent from application program 22; ¶ 0043 and ¶ 0045).

Regarding claim 2, Yoshimura teaches the terminal according to claim 1, wherein the predetermined condition includes at least one of: a condition that the information processing apparatus that is the first job data transmission destination and information processing apparatus that is the second job data transmission destination are same (connection history information 23 of the same image processing device 2; ¶¶ 0043-0044); a condition that software running on the terminal and configured to transmit the first job data and the second job data remains in foreground (application program 22 is running; ¶ 0045); and a condition that an amount of time from the disconnection of the wireless connection is within a predetermined amount of time (reconnection request made periodically within time t2 since termination; ¶ 0071). 

Claims 3-5 recite similar limitations as claim 2. Thus, arguments similar to that presented above for claim 2 are equally applicable to claims 3-5.


Regarding claim 9, Yoshimura teaches the terminal according to claim 1, wherein, in a case where it is determined that the predetermined condition is not satisfied, the second wireless connection via the wireless communicator is not automatically performed (predetermined period of time elapsed and reconnection is not successful; ¶ 0079).

Regarding claim 10, Yoshimura teaches the terminal according to claim 1, wherein the wireless connection information includes information about an access point and a type of the access point (access point built into image processing device; ¶¶ 0043-0044).

Regarding claim 11, Yoshimura teaches the terminal according to claim 10, wherein the at least one processor further performs displaying, after the determining determines that the predetermined condition is satisfied (¶ 0043), a message to prompt activation of the access point in a case where the access point is not activated (notify user to connect to access point; ¶ 0044). 



Regarding claim 13, Yoshimura teaches the terminal according to claim 1, wherein the first job data and the second job data is data for instructing the information processing apparatus to execute print processing (print job; ¶ 0035).

Regarding claim 14, Yoshimura teaches the terminal according to claim 1, wherein the information processing apparatus is an image forming apparatus (image processing device 3 is a MFP; ¶ 0032 Fig. 3).

Regarding claim 15, Yoshimura teaches the terminal according to claim 1, wherein the at least one processor further performs displaying, on a display unit, a first screen for receiving an instruction to transmit the first job data via the wireless communicator (screen to execute job displayed on display unit 19; ¶ 0035 Fig. 2), wherein the first screen displays information about the information processing apparatus (configure image processing device 3 settings; ¶ 0035), and wherein, in a case where an instruction to transmit the first job data is received on the first screen, the first job data is transmitted to the information processing apparatus via the wireless communicator (screen to execute job displayed on display unit 19; ¶ 0035 Fig. 2).



Regarding claim 17, Yoshimura teaches the terminal according to claim 16, wherein the at least one processor further performs displaying, on the display unit, a third screen for receiving an instruction to transmit the second job data after the wireless connection is disconnected, wherein the third screen displays the information about the information processing apparatus (sending of new job with reconnection request requires first selecting new job file and settings; ¶ 0035 Fig. 2, ¶¶ 0060-0061, and ¶ 0088), and wherein, in a case where an instruction to transmit the second job data is received on the third screen, the second job data is transmitted to the information processing apparatus via the wireless communicator (establish connection; ¶ 0061). 

Regarding claim 18, Yoshimura teaches the terminal according to claim 1, wherein the at least one processor further performs storing a plurality of pieces of wireless connection information for wirelessly connecting to another information processing apparatus different from the information processing apparatus (connection history information 23 stored in storage 7; ¶ 0043 Fig. 2), and when an instruction to transmit the second job data is received, in a case where the another information processing apparatus is set as a transmission destination of the second job data, the determining determines that the predetermined condition is not satisfied, and the second wireless connection is not performed (reconnection requests fails if access point is different with no prior connection history; ¶¶ 0043-0044). 

Claim 19 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 19.

Claim 20 recites a non-transitory computer-readable storage medium storing a program executed by a computer of a terminal (¶ 0043 Yoshimura) similar to the terminal of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura as applied to claims 1 and 6 above, and further in view of Omori (US 2019/0020766 cited in IDS filed 7/8/2021 also published as WO 2017/073017).

Regarding claim 7, Yoshimura teaches the terminal according to claim 6, but does not explicitly teach wherein the short range communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC).
However, Omori teaches wherein the short range communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC) (mobile terminal first establishes short range communication via NFC or Bluetooth; ¶ 0003, ¶ 0030 Fig. 1, ¶ 0042 Fig. 3, and ¶ 0051).
Yoshimura and Omori are in the same field of endeavor of a terminal establishing communication with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Yoshimura to perform communication using Bluetooth® and/or NFC as taught by Omori. The combination improves the terminal by 

Regarding claim 8, Yoshimura teaches the terminal according to claim 1, but does not explicitly teach further comprising a two-dimensional code reader, wherein the at least one processor further performs reading, with the two-dimensional code reader, a two-dimensional code displayed on the information processing apparatus to thereby acquire the wireless communication information from the information processing apparatus.
However, Omori teaches further comprising a two-dimensional code reader (camera 306; ¶ 0005, ¶ 0037, and ¶ 0042 Fig. 3) wherein the at least one processor further performs reading, with the two-dimensional code reader, a two-dimensional code displayed on the information processing apparatus to thereby acquire the wireless communication information from the information processing apparatus (reading QR code displayed in MFP to obtain connection information; ¶ 0005, ¶ 0037, ¶ 0042 Fig. 3, ¶¶ 0051-0055 Fig. 5B).
Yoshimura and Omori are in the same field of endeavor of a terminal establishing communication with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Yoshimura to obtain connection information using QR code as taught by Omori. The combination improves the terminal by providing an efficient and user friendly method of establishing communications between a terminal and an image processing apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maheshwari (US 2016/0128119 cited in IDS filed 7/8/2021) describes a method of connecting a mobile device with an image processing apparatus.
Kato (US 2011/0292445) teaches a portable terminal establishing wireless communication with an image processing apparatus via NFC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672